Exhibit 10.9


EMPLOYMENT AGREEMENT


AGREEMENT, dated as of       (the "Effective Date"), between GSE Systems, Inc. a
Delaware corporation with principal executive offices at 1332 Londontown Blvd.,
Sykesville, MD  21784 (the "Company"), and __________________________________
("Employee").


WITNESSETH


WHEREAS, Employee was employed by the Company pursuant to a two-year Employment
Agreement that expired on December 31, 2014. The Company desires to enter into a
new employment agreement (the "Agreement") with the Employee in order to
continue and secure the employment of Employee with the Company, on the terms
and conditions contained in this Agreement with the understanding the Employee
is being offered secure terms of employment in this Agreement in exchange for
Employee's agreement to the restrictive covenants contained in this Agreement,
including a non-compete and non-solicit, among other things.


NOW, THEREFORE, in consideration of the premises, the mutual promises,
covenants, and conditions herein contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto intending to be legally bound hereby agree as follows:




Section 1.Employment.


The Company hereby agrees to continue to employ Employee, and Employee hereby
agrees to continue his employment with the Company, upon the terms and subject
to the conditions set forth in this Agreement.




Section 2.Capacity and Duties.
Employee shall be employed in the capacity of _______________ of the Company and
shall have the duties, responsibilities, and authorities normally performed by a
___________ of a company and such other duties, responsibilities, and
authorities as are assigned to him by the Board of Directors of the Company (the
"Board") so long as such additional duties, responsibilities, and authorities
are consistent with Employee's position and level of authority as
_____________________of the Company of the Company. The Employee shall devote
substantially all of his business time and attention to the performance of his
duties hereunder and will not engage in any other business, profession or
occupation for compensation or otherwise which would materially conflict or
interfere with the performance of such duties either directly or indirectly. The
Employee will be permitted to act or serve as a director, trustee, or committee
member of any type of civic or charitable organization as long as such
activities do not materially interfere with the performance of the Employee's
duties and responsibilities to the Company as provided hereunder.





--------------------------------------------------------------------------------

Section 3.Term of Employment.
    The term of this Agreement shall commence on the Effective Date and continue
for a period of two years (the "Term").  On each anniversary of the Effective
Date,  the Term shall be automatically extended, upon the same terms and
conditions, for an additional, consecutive one year period, unless either party
provides written notice to the other of its intention not to extend the Term at
least 10 days' prior to the end of the then current Term.




Section 4.Compensation.


During the Term, subject to all the terms and conditions of this Agreement and
as compensation for all services to be rendered by Employee under this
Agreement, the Company shall pay to or provide Employee with the following:


(a)
Base Salary. The Company shall pay to Employee a base annual salary (the "Base
Salary") at the rate of ____________________________.  The Employee's Base
Salary shall be reviewed at least annually by the Compensation Committee of the
Board of Directors of the Company (the "Compensation Committee") and the
Compensation Committee may, but shall not be required to, increase (but not
decrease) the Base Salary during the Term.  The Base Salary will be payable at
such intervals as salaries are paid generally to other executive officers of the
Company.



(b)
Bonus.  For each calendar year of the Term, the Employee shall be eligible to
earn an annual bonus award (the "Bonus") of up to 25% of Base Salary, based upon
the achievement of annual performance goals established by the Compensation
Committee.  The amount of Bonus to be paid to Employee for any year of this
Agreement shall be (i) prorated for the number of months which Employee was
employed by the Company during such year and (ii) paid on or prior to March 15
of the following year.



(c)
Vacation.  Employee shall be entitled to vacation in accordance with the
Company's policy for its senior executives.



(d)
Automobile. The Company shall pay the maintenance, gas, and insurance expenses
in connection with Employee's automobile.



(e)
Medical and Dental Insurance. The Company shall pay Employee's monthly Medical
and Dental Insurance premiums in association with Company provided health
insurance plans.



(f)
Benefit Plans. Employee shall be entitled to participate in all employee benefit
plans maintained by the Company for its senior executives or employees,
including without limitation the Company's medical and 401(k) plans.






--------------------------------------------------------------------------------

Section 5.Expenses.


The Company shall reimburse Employee for all reasonable expenses (including, but
not limited to, continuing education, business travel, and customer
entertainment expenses) incurred by him in connection with his employment
hereunder in accordance with the written policy and guidelines established by
the Company for executive officers.




Section 6.Non-Competition, Non-Solicitation, Non-Disparagement.
(a)    Non-Competition.  Because of the Company's legitimate business interest
as described herein and the good and valuable consideration offered to the
Employee, during the Term and for the 12-month period beginning on the last day
of the Employee's employment with the Company, the Employee agrees and covenants
not to engage in Prohibited Activity within the United States.
For purposes of this Section 6, "Prohibited Activity" is activity in which the
Employee contributes his knowledge, directly or indirectly, in whole or in part,
as an employee, employer, owner, operator, manager, advisor, consultant, agent,
employee, partner, director, stockholder, officer, volunteer, intern or any
other similar capacity to an entity engaged in the same or similar business as
the Company.
Nothing herein shall prohibit the Employee from purchasing or owning less than
five percent (5%) of the publicly traded securities of any corporation, provided
that such ownership represents a passive investment and that the Employee is not
a controlling person of, or a member of a group that controls, such corporation.
(b) Non-solicitation of Employees. The Employee agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during the
Term and the 12-month period beginning on the last day of the Employee's
employment with the Company.
(c) Non-solicitation of Customers. The Employee understands and acknowledges
that because of the Employee's experience with and relationship to the Company,
he will have access to and learn about much or all of the Company's customer
information. "Customer Information" includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses, order history, order preferences,
chain of command, pricing information and other information identifying facts
and circumstances specific to the customer.
The Employee understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm to the
Company.
The Employee agrees and covenants, during the Term and for the 12-month period
following the effective date of the termination of this Agreement for any
reason, not to directly or indirectly solicit, contact (including but not
limited to e-mail, regular mail, express mail, telephone, fax, and instant
message), attempt to contact or meet with the Company's current customers for
purposes of offering or accepting goods or services similar to or competitive
with those offered by the Company or for purposes of inducing any such customer
to terminate its relationship with the Company.
(d) Non-disparagement. The Employee agrees and covenants that he will not at any
time make, publish or communicate to any person or entity or in any public forum
any defamatory or disparaging remarks, comments or statements concerning the
Company or its businesses, or any of its employees, officers and directors.





--------------------------------------------------------------------------------

Section 7.Patents.


Any interest in patents, patent applications, inventions, copyrights,
developments, and processes ("Such Inventions") which Employee now or hereafter
during the period he is employed by the Company under this Agreement may own or
develop relating to the fields in which the Company or any of its subsidiaries
may then be engaged shall belong to the Company; and forthwith upon request of
the Company, Employee shall execute all such assignments and other documents and
take all such other action as the Company may reasonably request in order to
vest in the Company all his right, title, and interest in and to Such Inventions
free and clear of all liens, charges, and encumbrances.




Section 8.Confidential Information.


All Confidential Information which Employee may now possess, may obtain during
the Term, or may create prior to the end of the Term  relating to the business
of the Company or of any of its customers or suppliers shall not be published,
disclosed, or made accessible by him to any other person, firm, or corporation
either during or after the termination of his employment or used by him except
during the Term in the business and for the benefit of the Company, in each case
without prior written permission of the Company. Employee shall return all
tangible evidence of any Confidential Information to the Company prior to or at
the termination of his employment. For purposes of this Agreement, "Confidential
Information" means any and all information related to the Company or any of its
subsidiaries that is not generally known by others with whom they compete or do
business.





--------------------------------------------------------------------------------

Section 9.Termination.


Except as provided in Section 13, Employee's employment hereunder may be
terminated prior to the expiration of the Term under the following
circumstances:


(a)Death. Employee's employment hereunder shall terminate upon his death.


(b)Disability. If, as a result of Employee's incapacity due to physical or
mental illness, Employee shall have been absent from his duties hereunder on a
full-time basis for the entire period of three (3) consecutive months, and
within 30 days after a Notice of Termination (as defined in Section 9(e)) is
given shall not have returned to the performance of his duties hereunder on a
full-time basis, the Company may terminate Employee's employment hereunder.


(c)Cause. The Company may terminate Employee's employment hereunder for Cause.
For purposes of this Agreement, the Company shall have "Cause" to terminate 
Employee's employment hereunder upon the occurrence of any of the following (i)
the willful and continued failure by Employee to substantially perform his
duties or obligations hereunder (other than any such failure resulting from
Employee's incapacity due to physical or mental illness), after written demand
for substantial performance is delivered by the Company that specifically
identifies the manner in which the Company believes Employee has not
substantially performed his duties or obligations, (ii) the willful engaging by
Employee in misconduct which, in the reasonable opinion of the Board of the
Company, will have a material adverse effect on the reputation, operations,
prospects or business relations of the Company, (iii) the conviction of Employee
of any felony or the entry by Employee of any plea of nolo contendere in
response to an indictment for a crime involving moral turpitude, (iv) Employee
abuses alcohol, illegal drugs or other controlled substances which impact
Employee's performance of his duties or (v) the material breach by Employee of a
material term or condition of this Agreement.  For purposes of this paragraph,
no act, or failure to act, on Employee's part shall be considered "willful" if
it was done, or omitted to be done, by him in good faith and with the reasonable
belief that his action or omission was in the best interest of the Company.
Notwithstanding the foregoing, Employee shall not be deemed to have been
terminated for Cause without the following: (i) reasonable notice to Employee
setting forth the reasons for the Company's intention to terminate for Cause,
(ii) an opportunity for Employee, together with his counsel, to be heard before
the Board, and (iii) delivery to Employee of a Notice of Termination in
accordance with Section 9(e).


(d) Termination Without Cause. The Employee's employment hereunder may be
terminated without cause by either the Company or the Employee at any time and
for any reason; provided that, unless otherwise provided herein, either party
shall be required to give the other party at least 30 days advance written
notice of any termination of the Employee's employment. The giving by the
Company of notice of its intent not to extend the Term pursuant to Section 3
shall be deemed, at the option of the Employee, to be a termination of his
employment without cause ("Deemed Termination"). Employee may exercise that
option by giving written notice thereof to the Company within 30 days of his
receipt of the notice of non-renewal.


(e)Notice of Termination. Any termination of Employee's employment (other than
termination pursuant to Section 9(a)) shall be communicated by a Notice of
Termination given by the terminating party to the other party hereto. For
purposes of this Agreement, a "Notice of Termination" shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Employee's employment under the
provision so indicated.


(f)Date of Termination.  "Date of Termination" shall mean (i) if Employee's
employment is terminated by his death, the date of his death, (ii) if Employee's
employment is terminated pursuant to Section 9(b), 30 days after Notice of
Termination is given (provided that Employee shall not have returned to the
performance of his duties on a full-time basis during such 30-day period), (iii)
if a Deemed Termination event occurs, upon the date of Employee's notice to the
Company of exercise of his option to treat such event as a termination without
Cause, and (iv) if Employee's employment is terminated for any other reason, the
date specified in the Notice of Termination, which shall not be earlier than the
date on which the Notice of Termination is given.





--------------------------------------------------------------------------------

Section 10.Compensation upon Termination or During Disability.


(a)During any period that Employee fails to perform his duties hereunder as a
result of incapacity due to physical or mental illness ("disability period"),
Employee shall continue to receive his full salary at the rate then in effect
for such period until his employment is terminated pursuant to Section 9(b),
provided that payments so made to Employee during the disability period shall be
reduced by the sum of the amounts, if any, payable to Employee at or prior to
the time of any such payment under disability benefit plans of the Company and
which were not previously applied to reduce any such payment.


(b)If Employee's employment shall be terminated for Cause, the Company shall pay
Employee his full salary through the Date of Termination at the rate in effect
at the time Notice of Termination is given.


(c)  If Employee's employment shall be terminated by the Company for a reason
other than (i) Death, (ii) Disability or (iii) Cause, upon Employee's execution
of a release of claims in favor of the Company, its affiliates and their
respective officers and directors in a form provided by the Company (the
"Release") and such Release becoming effective within 21 days following the
Termination Date,  the Employee shall be entitled to receive his full salary and
to continue participating in all medical, dental and life insurance benefits
("Benefits") for a period of 12 months. Salary shall be paid at such intervals
as salaries are paid generally to other executive officers of the Company. 
Receipt of Benefits will be in the form of payment by the Company of Employee's
medical, dental and life insurance premiums on the same terms as in effect at
the time of termination of employment, and allowing the Employee to continue to
participate in the Company sponsored 401(k), including the Company match.  In
addition, Employee shall also be entitled to receive a payment equal to the
product of (I) the Bonus, if any, that the Employee would have earned for the
calendar year in which the Date of Termination occurs had he been employed as of
the last day of such year, based on the Company's actual results of operations
for such year and (II) a fraction, the numerator of which is the number of days
the Employee was employed by the Company during the year of termination and the
denominator of which is the number of days in such year. This amount shall be
paid on the date that annual bonuses are paid to similarly situated employees,
but in no event later than two-and-a-half (2 1/2) months following the end of
the calendar year in which the Date of Termination occurs. Finally, all options
to purchase the Company's common stock granted to Employee under the Company's
option plan or otherwise shall immediately become fully vested and shall
terminate on such date as they would have terminated if Employee's employment by
the Company had not terminated.





--------------------------------------------------------------------------------

Section 11.Accelerated Vesting of Options Upon Change of Control.


After the date of this Agreement, in the event of a Change of Control (as
defined below) of the Company, the options granted to Employee under the
Company's option plan or otherwise shall become fully vested on the day
immediately prior to the date such Change of Control shall be deemed to have
occurred, and any conditions to the Employee's entitlement to such options under
the Company's option plan or otherwise shall be deemed to have been satisfied.


For purposes of this Agreement, a "Change in Control" of the Company shall be
deemed to have occurred as of the first day that any one or more of the
following conditions shall have been satisfied:


(a)Any person (other than a person in control of the Company as of the date of
this Agreement, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or a company owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of voting securities of the Company) becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing a majority of the combined voting power of the Company's then
outstanding securities; or


(b)The stockholders of the Company approve: (x) a plan of complete liquidation
of the Company (which includes a termination and liquidation of all Employee's
rights under any arrangement governed by Section 409A of the Internal Revenue
Code of 1986, as amended ("Code"); or (y) an agreement for the sale or
disposition of all or substantially all the Company's assets; or (z) a merger,
consolidation, or reorganization of the Company with or involving any other
corporation, other than a merger, consolidation, or reorganization that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least a majority of
the combined voting power of the voting securities of the Company (or such
surviving entity) outstanding immediately after such merger, consolidation, or
reorganization.


For purposes of this definition of Change in Control, "Person" shall have the
meaning ascribed to such term in Section 3(a)(9) of the Securities Act of 1934,
as amended (the "1934 Act"), and used in Section 13(d) and 14(d) thereof,
including a "group" as defined in Section 13(d) thereof, and "Beneficial Owner"
shall have the meaning ascribed to such term in Rule 13d-3 of the General Rules
and regulations under the 1934 Act.





--------------------------------------------------------------------------------

Section 12.Successors; Binding Agreement.


This Agreement is personal to the Employee and shall not be assigned by the
Employee. Any purported assignment by the Employee shall be null and void from
the initial date of the purported assignment. The Company may assign this
Agreement to any successor or assign (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
or assets of the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance reasonably satisfactory to Employee, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. This Agreement shall inure to the benefit of the Company and permitted
successors and assigns.




Section 13.Severance upon Change of Control.


In the event of a Change of Control, Employee may terminate this Agreement
within one year of such Change in Control for Good Reason (as defined herein).
Upon termination for Good Reason, Employee shall, for a period of 12 months from
the date of his termination, continue to receive the salary and Benefits that
Employee is receiving as of the date the Change of Control occurs.    Such
salary and Benefits shall be paid at such intervals as salaries are paid
generally to other executive officers of the Company. In addition, the Employee
shall also be entitled to receive on the Date of Termination an amount, payable
in one lump sum,  equal to the average of the Bonus amounts paid to Employee for
the two years prior to the year in which the Change of Control takes place.


"Good Reason" shall mean that any of the following has occurred: (a) without
Employee's prior written consent, Employee's duties, responsibilities or
authority become materially reduced as compared to those of Employee's current
position; (b) Employee's annual base salary (as the same may be increased at any
time hereafter) and bonus programs are reduced; (c) Employee's Benefits are
either discontinued or materially reduced; (d) Employee's primary office or
location is moved more than fifty (50) miles from Employee's current office or
location; or (e) either the Company or any successor company materially breaches
this Agreement. In the event of Employee's decision to terminate employment for
Good Reason, Employee must give notice to Company of the existence of the
conditions giving rising to the termination for Good Reason within ninety (90)
days of the initial existence of the conditions. Upon such notice, Company shall
have a period of thirty (30) days during which it may remedy the conditions
("Cure Period"). If the Company fails to cure the conditions constituting the
Good Reason during the Cure Period to Employee's reasonable satisfaction,
Employee's termination of employment must occur within a period of ninety (90)
days following the expiration of the Cure Period in order for the termination to
constitute a termination pursuant to Good Reason for purposes of this Agreement.





--------------------------------------------------------------------------------

Section 14.No Third Party Beneficiaries.


This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement (except as
provided in Section 12).






Section 15.Fees and Expenses.


The Company shall pay all reasonable legal fees and related expenses (including
the costs of experts, evidence, and reasonable attorney's fees) incurred by
Employee as a result of a contest or dispute relating to this Agreement if such
contest or dispute is settled or adjudicated on terms that are substantially in
favor of Employee. In addition, the Company shall pay Employee interest, at the
prevailing prime rate, on any amounts that are determined to be payable to
Employee hereunder that are not paid when due.




Section 16.Representations and Warranties of Employee.


Employee represents and warrants to the Company that (a) Employee is under no
contractual or other restriction or obligation which is inconsistent with the
execution of this Agreement, the performance of his duties hereunder, or the
other rights of the Company hereunder and (b) Employee is under no physical or
mental disability that would hinder his performance of duties under this
Agreement.




Section 17.Life Insurance.


If requested by the Company, Employee shall submit to such physical examinations
and otherwise take such actions and execute and deliver such documents as may be
reasonably necessary to enable the Company, at its expense and for its own
benefit, to obtain life insurance on the life of Employee. Employee has no
reason to believe that his life is not insurable with a reputable insurance
company at rates now prevailing in the City of Baltimore for healthy men of his
age.




Section 18.Modification.


This Agreement sets forth the entire understanding of the parties with respect
to the subject matter hereof, supersedes all existing agreements between them
concerning such subject matter, and may be modified only by a written instrument
duly executed by each party.





--------------------------------------------------------------------------------

Section 19.Notices.


Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be mailed by certified mail, return receipt
requested, or delivered against receipt to the party to whom it is to be given
at the address of such party set forth in the preamble to this Agreement (or to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 19).




Section 20.Governing Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Maryland, without giving effect to conflict of laws.  Any action or
proceeding by either of the parties to enforce this Agreement shall be brought
only in a state or federal court located in the state of Maryland.  The parties
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.




Section 21.409A of the Code.


This Agreement is intended to comply with the requirements of Section 409A of
the Code or any exemption from Section 409A of the Code, and shall in all
respects be administered in accordance with and interpreted to ensure compliance
with Section 409A of the Code. Employee's termination of employment under this
Agreement shall be interpreted in a manner consistent with the separation from
service rules under Section 409A of the Code. For purposes of Section 409A of
the Code, each payment made under this Agreement shall be treated as a separate
payment and the right to a series of payments under this Agreement shall be
treat as a right to a series of separate payments. In no event shall Employee,
directly or indirectly, designate the calendar year of the payment. Furthermore,
if, at the time of termination of employment with the Company, Company has stock
which is publicly traded on an established securities market and Employee is a
"specified employee" (as defined in Section 409A of the Code) and it is
necessary to postpone the commencement of any payments or benefits otherwise
payable pursuant to this Agreement as a result of such termination of employment
to prevent any accelerated or additional tax under Section 409A of the Code,
then Company shall postpone the commencement of the payment of such payment or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Employee) that are not otherwise paid within the
short-deferral exception under Section 409A of the Code and are in excess of the
lessor of two (2) times (i) Employee's then annual compensation or (ii) the
limit on compensation then set forth in Section 401(a)(17) of the Code, until
the first payroll date that occurs after the date that is six months following
Employee's separation from service with the Company (within the meaning of
Section 409A of the Code). The accumulated postponed amount shall be paid in a
lump sum payment within ten days after the end of the six month period.





--------------------------------------------------------------------------------

Section 22.Survival
Upon the expiration or other termination of this Agreement, the respective
rights and obligations of the parties hereto shall survive such expiration or
other termination to the extent necessary to carry out the intentions of the
parties under this Agreement.




Section 23.Acknowledgment of Full Understanding.
THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND
VOLUNTARILY ENTERS INTO THIS AGREEMENT. THE EMPLOYEE ACKNOWLEDGES AND AGREES
THAT HE HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF
HIS CHOICE BEFORE SIGNING THIS AGREEMENT.




IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.




GSE SYSTEMS, INC.




By:________________________________________________
Date


__________________________________________________
EmployeeDate

